ERVIN, Judge.
We reverse and remand the case with directions to award claimant indemnity benefits based on an average weekly wage (AWW) of $480, and its corresponding compensation rate (CR). This issue was mature and ripe for adjudication at the time the earlier September 5, 1990 compensation order was entered; therefore, the issue could not be relitigated at the subsequent hearing, which resulted in the order of June 16, 1992, awarding benefits based on a lesser AWW and CR than that on which such benefits had earlier been awarded. See City of Hialeah v. Cascardo, 443 So.2d 448 (Fla. 1st DCA 1984); Florida Power & Light Co. v. Haycraft, 421 So.2d 674 (Fla. 1st DCA 1982); Hunt v. International Mineral & Chem. Corp., 410 So.2d 640 (Fla. 1st DCA 1982).
REVERSED and REMANDED for proceedings consistent with this decision.
JOANOS and KAHN, JJ., concur.